Citation Nr: 1632611	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a liver disability, claimed as hepatitis C and cirrhosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.

In March 2014 the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

By way of background, the Veteran filed his claim in February 2012.  The RO denied the claim in a December 2012 rating decision.  The Veteran timely filed a notice of disagreement in August 2013, and the RO issued a statement of the case in May 2014.  The Veteran then timely filed a VA Form 9 in July 2014, in which he requested a videoconference hearing before a Veterans Law Judge.

To date, the Veteran has not been afforded his desired hearing.  Upon a review of the record, there is no indication that the Veteran has withdrawn his hearing request.  Because the RO schedules video conference hearings, a remand of this case is warranted in order for the RO to schedule the desired hearing.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran
for a videoconference hearing before a
Veterans Law Judge in accordance with the
docket number of the appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




